Citation Nr: 0030079	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967, and from March 1970 to February 1977.  This appeal 
arises from an April 1999 rating action which increased the 
rating of the veteran's PTSD from 10% to 30%; the veteran 
appeals the 30% rating as inadequate.


REMAND

In his August 1999 Substantive Appeal with respect to the 
issue of an increased rating for PTSD, the veteran claimed 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).  
The RO did not adjudicate the T/R issue, and in September 
1999 certified the increased rating issue to the Board of 
Veterans Appeals (Board) in Washington, D.C. for an appellate 
decision.  

In October 2000, the RO notified the Board that the veteran 
had filed claims for increased ratings for several other 
service-connected disabilities, that additional medical 
records of treatment for PTSD had been received, and that VA 
examinations were to be scheduled for all disabilities, 
including PTSD, and requested that the claims folder be 
returned to the RO so that the additional evidence could be 
considered, additional evidence could be developed, and 
issues deemed inextricably-intertwined could be adjudicated 
prior to an appellate decision on the issue of an increased 
rating for PTSD.  Under the circumstances, due process of law 
requires that this case be REMANDED to the RO for the 
following action:

1. The RO should consider and develop all 
evidence deemed necessary in the 
veteran's claim for an increased 
rating for PTSD, as well as in any 
claims deemed inextricably-intertwined 
with that claim.


2. Thereafter, the RO should readjudicate 
the claim for an increased rating for 
PTSD, as well as adjudicate any claims 
deemed inextricably-intertwined with 
that claim.

3. If the claims with respect to any 
inextricably-intertwined issues have 
not been granted, the veteran and his 
representative should be notified of 
the requirement to file a Notice of 
Disagreement therewith to initiate 
appellate review thereof.

If the claim for an increased rating for PTSD has not been 
granted, the veteran and his representative should be issued 
an appropriate Supplemental Statement of the Case, and the 
case should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


